USCA11 Case: 20-13069      Date Filed: 09/24/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13069
                   ____________________

NICHOLAS DICKSON,
                                              Plaintiff-Appellant,
versus
UNITED FAMILY MEDICAL CENTER, INC.,
CATHERINE EMERUWA,

                                          Defendants-Appellees.

                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:18-cv-03448-LMM
                   ____________________
USCA11 Case: 20-13069              Date Filed: 09/24/2021      Page: 2 of 6




2                           Opinion of the Court                   20-13069

Before WILLIAM PRYOR, Chief Judge, LAGOA, Circuit Judge, and
SCHLESINGER,* District Judge.
PER CURIAM:
        Nicholas Dickson appeals the denial of his request for emo-

tional-distress damages based on his claim of retaliatory employ-

ment termination. Dickson sued his former employer, United Fam-

ily Medical Center, Inc., and its owner, Catherine Emeruwa, for

failing to pay him overtime wages and for retaliating against him

for complaining about those unpaid wages, in violation of the Fair

Labor Standards Act. 29 U.S.C. §§ 207, 215(a)(3). United Family

Medical and Emeruwa defaulted. After concluding that Dickson

had established a prima facie case for his claims of unpaid wages

and retaliation, the district court held a hearing to determine dam-

ages.




* Honorable Harvey E. Schlesinger, United States District Judge for the Middle

District of Florida, sitting by designation.
USCA11 Case: 20-13069        Date Filed: 09/24/2021     Page: 3 of 6




20-13069               Opinion of the Court                        3

       Dickson testified in detail about the emotional distress he

suffered because of losing his job with United Family Medical. He

recounted his resulting financial difficulties, which led to marital

problems with his then-wife, his family’s refusal to see him until he

repaid the money his father lent him, conflicts with his previous

wife about visiting his children because he could not afford child

support, and homelessness for two months. He also discussed re-

ceiving psychiatric treatment for severe anxiety and sleeping med-

ications for insomnia, and he mentioned gaining 40 pounds from

stress eating.

       The district court entered default judgment for Dickson. It

awarded him unpaid and lost wages, liquidated damages, and at-

torney’s fees and costs, but denied his request for emotional-dis-

tress damages. It explained that Dickson “described his emotional

distress at the hearing but did not assign to that injury a sum
USCA11 Case: 20-13069         Date Filed: 09/24/2021    Page: 4 of 6




4                      Opinion of the Court                 20-13069

certain. [It was] not convinced that [Dickson was] entitled to the

recovery of these damages on this Record and under Eleventh Cir-

cuit law.” Dickson appealed the denial of emotional-distress dam-

ages.

        We conclude that the district court’s decision to deny Dick-

son emotional-distress damages is incapable of meaningful appel-

late review. It is unclear to us why the district court denied Dickson

these damages. If the district court found Dickson’s testimony

about his emotional distress not credible, it did not explicitly say

so. And we cannot discern what, precisely, the district court meant

by “Eleventh Circuit law.” For example, to the extent that it denied

the request for damages because Dickson “did not assign to [his

emotional-distress] injury a sum certain,” our circuit precedent

holds that damages could be awarded because the district court

held a hearing. See Adolph Coors Co. v. Movement Against Racism
USCA11 Case: 20-13069         Date Filed: 09/24/2021      Page: 5 of 6




20-13069                Opinion of the Court                          5

& the Klan, 777 F.2d 1538, 1543–44 (11th Cir. 1985) (“Damages [for

an amount that is not a liquidated sum or capable of mathematical

calculation] may be awarded [as part of a default judgment] only if

the record adequately reflects the basis for award via a hearing or a

demonstration by detailed affidavits establishing the necessary

facts.” (emphasis added) (internal quotation marks omitted)); see

also FED. R. CIV. P. 55(b). To the extent that it found that Dickson’s

testimony did not adequately support a damages award, our prec-

edent provides that, “[a]s a general rule, general compensatory

damages . . . need not be proven with a high degree of specificity,”

and that a plaintiff’s testimony alone may support an award of emo-

tional-distress damages, so long as it “establish[es] that the plaintiff

suffered demonstrable emotional distress, which must be suffi-

ciently articulated.” Akouri v. Fla. Dep’t of Transp., 408 F.3d 1338,

1345 (11th Cir. 2005). And we have not ruled on the availability of
USCA11 Case: 20-13069         Date Filed: 09/24/2021    Page: 6 of 6




6                      Opinion of the Court                 20-13069

damages for emotional distress caused by illegal retaliation under

the Fair Labor Standards Act. See 29 U.S.C. § 216(b) (providing

remedies for violations of the Act); cf. Pineda v. JTCH Apartments,

L.L.C., 843 F.3d 1062, 1064–66 (5th Cir. 2016) (agreeing with other

circuit courts that emotional-distress damages are available as relief

for retaliation under section 216(b), and distinguishing former Fifth

Circuit precedent barring emotional-distress damages for retalia-

tion under the Age Discrimination in Employment Act).

       We VACATE and REMAND for reconsideration in the light

of this opinion.